DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6-8, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2, 10, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other barb part" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the other barb part” is referring to the 1st-1st barb part, the 2nd-1st barb part or any one barb of the first barb parts and the second barb parts. For examination purposes, "the other barb part" will be interpreted as any one barb of the first barb parts and the second barb parts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20180177505) in view of Leung et al. (US  20040060409) [hereinafter Leung].
Regarding claim 1, Chu discloses a medical thread (Fig. 26), comprising:
a body part 402 which serves as a central axis of the medical thread (Fig. 26); and 
multiple barb parts formed and extended from both lateral sides of the body part (Fig. 26), wherein the multiple barb parts have barbs 404/405,
wherein the multiple barb parts comprise a first barb set including first barb parts formed in one direction and a second barb set including second barb parts formed in the opposite direction of barb parts of the first barb parts and spaced apart from the first barb set (see annotated Fig. 26 below), and a 1st-1 st barb part and a 2nd-1st barb part formed at both sides of the body part with the first and second barb sets interposed therebetween are included (see annotated Fig. 26 below), and
wherein the 1st-1st barb part formed in a direction adjacent to the first barb set is formed in a direction opposite to the first barb parts (annotated Fig. 26 below), and the 2nd-1st barb part formed in a direction adjacent to the second barb set is formed in an opposite direction to the second barb parts (annotated Fig. 26 below).

    PNG
    media_image1.png
    169
    510
    media_image1.png
    Greyscale

Annotated Fig. 26 of Chu
Chu further discloses the barbed sutures can be unidirectional, or bidirectional with a range of various barb shapes, sizes designed for various tasks. However, Chu fails to expressly disclose wherein barbs the 404/405 of the multiple barb parts have different widths and wherein any one of the 1 st-1st 
Leung in the same field of endeavor teaches wherein barbs of a multiple barb part has different widths (see Fig. 11 which illustrates the large distal barbs 125, medium intermediate barbs 127, and small proximal barbs 129 disposed on a first and a mirrored second end; para. 0068 (Fig. 2A), 0173, 00187) for the purpose of allowing the suture to pierce tissue comprised of differing layer structures (para. 0173 and 0187)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the barbs of the multiple barb parts in Cho to decrease in size from either end toward a more central portion of the suture, wherein the 1st-1st and 2nd-1st barb parts are the largest in size, as taught by Leung, in order to ensure maximum anchoring properties when barb sizes are customized for each layer tissue i.e. large barbs for joining fat and soft tissue, smaller barbs for joining fibrous tissue, etc. (para. 0189). Furthermore, the combination of Cho in view Leung further discloses wherein any one of the 1st-1st barb part and the 2nd-1st barb part is formed differently from any one barb in the first barb parts and second barb parts in width.
Regarding claim 2, Modified Chu discloses wherein yarn for producing the thread is thermoplastic resin (para. 0005, 0112, 0172 of Chu) [note: in para. 0041 of the instant application, thermoplastic resin is further defined as polydioxanone].
Note: the phrase “and ultrasonic waves used for producing the medical thread have a frequency of from 2 kHz to 4 kHz, and the medical thread is produced by inserting the yarn between an ultrasonic generator and a mold base in which an engraved pattern is formed and compressing the yarn” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed barb suture. Because the prior art of 
	Regarding claim 10, Modified Chu discloses wherein if a length direction of the body part is defined as transverse direction and a width direction of the body part is defined as longitudinal direction, a transverse section or longitudinal section of each barb part has a rectangular shape (para. 0121 of Chu).
Regarding claim 11, Modified Chu discloses wherein an angular portion of the barb part has a predetermined thickness (e.g., determined during manufacturing of the barb part) (para. 0010 and 0118 of Chu).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/               Examiner, Art Unit 3771                                                                                                                                                                                         
/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771